DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDEAVISION – VacuMount (https://idea-vision.de/vacumount, from November 16, 2017 ) (Referred as VacuMount hereinafter).  The examiner has provided a translated version of the website from which is referring to in this Office Action.  Note that the examiner is also referring to a first YouTube video posted on April 19, 2017 by IDEAVISION GmbH (https://www.youtube.com/watch?v=ruYr4ggMhxU) and a second YouTube video posted on October 18, 2017 by Aclam | Camera & Studios Rental (https://www.youtube.com/watch?v=91UfcJ1fejc) for further details of the VacuMount features.
Regarding claim 1, VacuMount discloses an apparatus (mount) for mounting of a camera or another component (see camera in page 1) to a moving object (car) comprising:
(a) first, second, and third arms comprising first, second, and third arm ends, respectively (See page 2), wherein each of the first, second, and third arms is mounted with double articulation (See page 3 for pictures and diagrams disclosing the articulation aspects of the mount);
(b) a tilt axle (See page 2);
(c) a two-part holder (See pages 2 and 3);
(d) first, second, and third vacuum cups attached to the first, second, and third arm ends, respectively;
(e) a control device (See C3 control unit in page 2); and
(f) a vacuum pump (See MCU VacuMount Pump in page 5);
wherein the tilt axle and the two-part holder connects the first, second, and third arms with each other (See page 2);
wherein at least one of the first, second, and third vacuum suction cups is mounted for tilting or rotation (Note the different configuration that the mount can be articulated to in pages 2-4. This teaches that at least one of the first, second, and third vacuum suction cups is mounted for tilting or rotation as claimed); and


    PNG
    media_image1.png
    503
    920
    media_image1.png
    Greyscale

Regarding claim 2, VacuMount discloses a connection piece for connecting with a further mounting (In page 1, VacuMount discloses that the C3 and C1 can be used as a single mounting system as well as in connection with other C3's or C1 VacuMounts. The connection is made via components connected in series).

Regarding claim 3, VacuMount discloses an arm-locking lever affixed to the tilt axle for locking the first, second, and third arms in place in a first movement direction (See page 2).

Regarding claim 4, VacuMount discloses that at least the third arm comprises a further tilt axle and a vacuum-suction-cup-locking lever fastened to the further tilt axle for locking the vacuum suction cup in place in a second movement direction (Note in page 2 that the third arm comprises a further tilt axle and a vacuum-suction-cup-locking lever 

    PNG
    media_image2.png
    973
    1092
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    237
    304
    media_image3.png
    Greyscale


Regarding claim 5, VacuMount discloses that the first and second arms have first and second rotation axles, respectively, lockable in place in a third movement direction (See page 2.  Note also in pages 1-3 and see YouTube video by IDEAVISION GmbH at time 1:38 where the user sets the first and second arms and then locks the first and second arms in a third movement direction (https://youtu.be/ruYr4ggMhxU?t=98)). 

    PNG
    media_image4.png
    961
    1140
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    257
    288
    media_image5.png
    Greyscale

Regarding claim 6, VacuMount discloses that the control device monitors applied suction forces of each of the first, second, and third vacuum suction cups (Note in page 2 that VacuMount discloses that the C3 VacuMount is an active micro-controlled vacuum rigging system with permanent automatic pressure and power control. Loss of pressure will be readjusted immediately. The control unit can be used in four different modes depending the requirements.  Also in page 3 VacuMount discloses that the vacuum hoses mounted on the bottom of the C3 structure are responsible for the vacuum pressure as well as anti-scratch protection).

Regarding claim 7, VacuMount discloses that the suction forces are variable or can be firmly set in different modes (Note in page 2 that VacuMount discloses that the C3 VacuMount is an active micro-controlled vacuum rigging system with permanent automatic pressure and power control. Loss of pressure will be readjusted immediately. The control unit can be used in four different modes depending the requirements).

Regarding claim 8, VacuMount discloses that the control device has a display (See page 6 under information System) for constant monitoring of suction forces currently applied (See also, YouTube video by Aclam | Camera & Studios Rental (https://youtu.be/91UfcJ1fejc?t=20) showing the display used for monitoring the suction forces being applied).

    PNG
    media_image6.png
    1012
    1329
    media_image6.png
    Greyscale

Regarding claim 9, VacuMount discloses that the control device has a function for automatic generation of a selectable suction force at each of the first, second, and third vacuum suction cups (Note in page 2 that VacuMount discloses that the C3 VacuMount is an active micro-controlled vacuum rigging system with permanent automatic pressure and power control. Loss of pressure will be readjusted immediately. The control unit can be used in four different modes depending the requirements).

Regarding claim 10, VacuMount discloses that the control device has a function for manual generation of a selectable suction force at each of the first, second, and third vacuum suction cups (In page 2, see manual button on the C3 system features picture.  

    PNG
    media_image7.png
    1012
    1329
    media_image7.png
    Greyscale


Regarding claim 11, VacuMount discloses that the control device has a function for reset of suction force applied by the first, second, and third vacuum suction cups (Note in page 2 that the pressure applied to each of the mount’s cups can be adjusted and readjusted by the controller manually or automatically (Page 3)).

Regarding claim 12, VacuMount
Regarding claim 13, VacuMount discloses that each of the first, second, and third arms has threaded bores for affixation of screw connection parts for the camera or the component. (See threaded holes with their respective dimensions in page 2).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 23, 2022